Title: To Benjamin Franklin from Louis-Pierre Dufourny de Villiers, 7 October 1779
From: Villiers, Louis-Pierre Dufourny de
To: Franklin, Benjamin


Votre Excellencea Paris le 7. octobre 1779
Monsieur le Comte du Chillau, Commandant la Frégatte la Diligente, chargé des Dépeches de Monsieur le Comte d’Estaing, des nouvelles de la prise de la Grenade et de la déffaitte de Biron, et de conduire en France les drappeaux et Lord M’cartney; connu d’ailleurs tres avantageusement de vos chers compatriottes, par les services qu’il leur a rendus de son propre mouvement, surtout en les convoyant, m’a fait l’honneur de me charger de vous demander la permission de vous aller voir; pour vous faire part de plusieurs choses qui peuvent vous intérresser, pour vous offrir ses services lors de son retour aupres de Monsieur le Comte d’Estaing, et pour satisfaire l’empressement qu’il m’a toujours témoigné, de connoitre un homme d’une aussy grande réputation dans les sciences et la Politique, le principal mobile enfin d’une aussy grande révolution. Trop honoré de l’opinion qu’il a de vos bontes pour moy, je vous prie de m’indiquer le jour ou je pourrai l’accompagner chez vous, et vous assurer du profond respect avec lequel je suis de Votre Excellence Le tres humble et tres obeissant serviteur
Dufourny DE Villiers

P.S. J’observe que Mr. le Comte du Chillau n’a pas un moment de libre jusqu’a lundy exclusivement.
Je vous prie de me faire parvenir votre réponse Rue des Fosses de Monsieur le Prince vis à vis la rue de Touraine.

 
Notation: Dufourny De Villiers Paris 7e. 8bre. 1777.
